Citation Nr: 1019624	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  04-44 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a 
lumbar spine injury.  

2.  Entitlement to an initial rating higher than 10 percent 
for post-traumatic arthritis of the right great toe.  


REPRESENTATION

Veteran represented by:  Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel


INTRODUCTION

The Veteran, who is the appellant, had unverified active 
service from January 1978 to October 1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in March 2004 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

In a May 2005 rating decision, the RO granted a 10 percent 
rating for the post-traumatic arthritis of the right great 
toe, effective in October 2003.  The Veteran continued his 
appeal for a higher rating.  AB v. Brown, 6 Vet. App. 35, 38 
(1993).  

In February 2008, the Veteran appeared at a hearing before 
the undersigned Veterans Law Judge.  A transcript of the 
hearing is in the Veteran's file.    

In March 2008, the Board remanded the case to the RO for 
additional development.  Subsequently, the Veteran submitted 
additional evidence.  This evidence was not accompanied by a 
waiver of the right to have the RO initially consider the 
evidence.  38 C.F.R. § 20.1304.  Nevertheless, the medical 
evidence is essentially cumulative of other medical records 
showing ongoing treatment, and the record does not provide a 
description of the service-connected right great toe 
disability at issue.  For these reasons, referral to the RO 
under 38 C.F.R. § 20.1304 is not required.  




FINDING OF FACT

Since the effective date of service connection, post-
traumatic arthritis of the right great toe is manifested by 
complaints of pain, stiffness, swelling and redness at times, 
and difficulty with prolonged standing and walking; clinical 
findings show limitation of motion at the interphalangeal 
joint of the right great toe, painful motion of the right 
great toe at times, a gait that was generally intact, mild 
hallux valgus, and X-ray evidence of degenerative changes of 
the interphalangeal joint of the right great toe and hallux 
valgus deformity.  


CONCLUSION OF LAW

The criteria for an initial rating higher than 10 percent for 
post-traumatic arthritis of the right great toe have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.7, 4.71a, Diagnostic Codes 5010, 5280 (2009).  


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 129 S. Ct. 1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to the effect on daily 
life and as to the assigned or a cross-referenced Diagnostic 
Code under which the disability is rated).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The RO did not provide the Veteran with content-complying 
VCAA notice on the underlying claim of service connection for 
a right great toe disability.  However, the RO did provide 
post-adjudication VCAA notice by letters, dated in January 
2005, March 2006, and April 2008.  The notice included the 
type of evidence needed to substantiate the claim for an 
initial higher rating for the right great toe disability, 
namely, evidence to show that the disability was worse and 
the effect the disability had on employment.  The Veteran was 
also notified that VA would obtain service records, VA 
records, and records of other Federal agencies and that he 
could submit private medical records or authorize VA to 
obtain private medical records on his behalf.  The March 2006 
notice included the elements of a service connection claim, 
including the effective date of a claim and the degree of 
disability assignable.  



As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183, 186-87 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370, 374 (2002) (identifying the document that satisfies 
VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-
86 (2006) (notice of the elements of the claim); and of 
Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 2009) 
(evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on 
employment).  

As the VCAA notice came after the initial adjudication, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided content-complying 
VCAA notice, the claim was readjudicated, as evidenced by the 
supplemental statement of the case, dated in March 2010.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing 
error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error 
analysis.).

Duty to Assist

Relevant to its obligation to assist a claimant, VA has also 
made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), 
(b) and (c).  The RO obtained service records, VA records, 
and private medical records identified by the Veteran, such 
as those from Dr. R.L.  The Veteran has not identified any 
other pertinent evidence for the RO to obtain on his behalf.  

It is noted that this case is being remanded in part to 
develop further the claim of service connection for a lumbar 
spine disability.  The service records sought in the remand 
are not relevant to the Veteran's claim for a higher rating 
for a right great toe disability, which is based on records 
contemporaneous with the filing of the claim and not with the 
period of military service more than 20 years earlier.  



Further, VA has conducted medical inquiry in an effort to 
substantiate the Veteran's claim for increase.  38 U.S.C.A. § 
5103A(d).  He was afforded a VA examination in March 2004, in 
May 2005, and in February 2010.  As there is no indication of 
the existence of additional evidence to substantiate the 
claim, the Board concludes that the duty-to-assist provisions 
of the VCAA have been complied with.  


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Rating Disabilities

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Facts and Analysis

Post-traumatic arthritis of the right great toe has been 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, ever since service connection was 
established, effective in October 2003.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5010, post-traumatic 
arthritis is rated as degenerative arthritis.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  

Where limitation of motion is noncompensable, an evaluation 
of 10 percent is assigned for each major joint or group of 
minor joints affected by limitation of motion to be combined 
not added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent rating 
is assigned where there is X-ray evidence of involvement of 
two or more major joints, or two or more minor joint groups; 
and a 20 percent rating is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003.  Note 1 to the 
Code states that the 20 percent and 10 percent ratings based 
on X-ray findings, as stated above, will not be combined with 
ratings based on limitation of motion.  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5280, unilateral 
hallux valgus when operated with resection of the metatarsal 
head or when severe, if equivalent to amputation of the great 
toe, warrants a maximum rating of 10 percent.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a 10 percent 
evaluation is provided for a moderate foot injury, a 20 
percent evaluation is provided for a moderately severe foot 
injury, and a 30 percent evaluation is provided for a severe 
foot injury.  The words "moderate," "moderately severe," 
and "severe" are not defined in Code 5284.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decision is "equitable and 
just."  38 C.F.R. § 4.6.



The service treatment records show that in April 1980 the 
Veteran complained of pain in the right great toe, which had 
occurred while playing football.  The assessment was mild 
hallux valgus with subluxation of the metatarsophalangeal 
joint of the great toe.  In July 1980, the Veteran reported 
that he injured his right great toe in an altercation.  X-
rays in July and August 1980 show that there was a fracture 
through the diaphysis of the proximal phalanx of the right 
great toe with minimal angulation and displacement present.  
The fracture was treated with a short leg cast, and on follow 
up at the end of August 1980 the fracture was noted to be 
healed.  

In connection with the current claim for disability 
compensation, the Veteran underwent VA examinations in March 
2004, in May 2005, and in February 2010.  He has also been 
treated by a private foot specialist.  

On VA examination in March 2004, the Veteran complained of 
aching and stiffness of the right great toe, usually 
occurring in the morning with cold damp weather.  It was 
noted that he worked as a truck driver and had not lost any 
sick leave in the past year on account of his right great toe 
and that he was able to perform activities of daily living.  
On examination, the right great toe had some mild lateral 
deviation at the interphalangeal joint, but otherwise it 
appeared normal.  There was no malunion or nonunion.  There 
was limited and painless range of motion at the 
interphalangeal joint.  There was no gait or functional 
limitations on standing and walking.  There was no additional 
limitations with repetitive movement during the physical 
examination as related to pain, fatigue, coordination, 
weakness, or lack of endurance.  X-rays of the right great 
toe showed hallux valgus deformity and degenerative changes 
of the interphalangeal joint.  The diagnosis was 
post-traumatic arthritis of the right great toe.  

On VA examination in May 2005, the Veteran complained of pain 
with standing more than 30 minutes or with prolonged walking. 
The Veteran also complained of swelling, redness, and heat at 
times.  Between flares he indicated that he was symptom free.  
Taking aspirin twice a day for pain helped somewhat.  Flare-
ups varied.  Sometimes he called in sick to work, which 
amounted to about two weeks total the previous year.  

It was also noted that the Veteran was a truck driver and had 
no loss of work due to his toe condition.  He was limited to 
walking a half mile, and driving caused him pain on occasion, 
although it was not limiting.  

On examination of the right foot, there was mild hallux 
valgus deformity.  The first proximal phalanx and first 
metatarsophalangeal joint were tender to palpation, but there 
was no swelling, redness, or warmth.  There was mild pain 
with flexion of the right great toe.  Dorsiflexion was to 60 
degrees with pain at the endpoint, and plantar flexion was to 
20 degrees with pain at the endpoint.  The Veteran had 
problems with prolonged standing and walking.  His gait was 
intact and he could stand on his toes and heels, but had some 
difficulty walking on toes.  Angulation at the first 
metatarsophalangeal joint measured 30 degrees.  X-rays of the 
right great toe showed degenerative changes at the 
interphalangeal joint and hallux valgus deformity.  The 
diagnosis was residuals of a great toe fracture with 
degenerative arthritis.  

Private medical records, dated in January 2007 and March 
2007, from a private podiatrist, R.L., DPM, show that the 
Veteran was seen with complaints of pain to his right great 
toe joint, that is, there was pain with certain shoe wear and 
with walking.  On examination, there was very mild redness 
and mild pain to palpation noted to the medial aspect of the 
right first metatarsal phalangeal joint.  The hallux was 
abducting towards the second digit and appeared to be in 
grade 2 position.  Range of motion was normal to the first 
metatarsal phalangeal joint.  The Veteran exhibited pronation 
syndrome on gait analysis.  X-rays showed hallux valgus 
deformity to the right foot, with the first intermetatarsal 
angle measuring approximately 15 degrees and hallux abductus 
angle measuring approximately 30 degrees.  The diagnoses 
included hallux valgus deformity of the right foot.  

In February 2008, the Veteran testified that his right great 
toe disability had become more severe since his last VA 
examination.  


On VA examination in February 2010, the Veteran complained 
that his toe felt stiff sometimes at night while in bed or 
after prolonged sitting, and that there was pain on weight 
bearing with standing more than 25 minutes or after prolonged 
walking for a half mile.  With usual daily walking, the pain 
was mild.  He took 
over-the-counter pain medication, with good response.  During 
flare-ups, there was no decrease in range of motion, but 
there was functional impairment with pain.  The Veteran 
worked as a heavy equipment operator, and his right great toe 
disability had no effect on his occupation or usual daily 
activity except upon prolonged standing or ambulation.  There 
were no problems in driving.  

On examination, there was hallux valgus of the right foot.  
There was no painful motion - spontaneous or by manipulation 
- of the right toe, foot, or ankle.  The Veteran's gait was 
normal.  There was a superficial callus over the first 
metatarsal head, plantar, which was nontender.  There was a 
normal shoe pattern.  The right hallux valgus of the first 
metatarsophalangeal joint was angled 25 degrees with slight 
abduction of the great toe towards the second digit.  There 
was active motion in the metatarsophalangeal joint of the 
great toe, which was asymptomatic and without redness or 
tenderness.  In an addendum report, the examiner remarked 
that the Veteran did repetitive foot rocking and toe and heel 
walking with no distress and no decrease in range of motion 
or foot function.  There were no other foot disabilities, and 
the edema of both lower legs was not associated with the 
right great toe disability.  

On the basis of the VA reports of examinations, there is no 
factual basis for assigning a rating higher than 10 percent 
for the right great toe disability.  There is objective 
evidence that the right great toe was painful at times and 
was manifested by limitation of motion.  However, there is no 
X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups and occasional incapacitating 
exacerbations, for a 20 percent rating under Diagnostic Code 
5010.  



Further, while the February 2010 VA examiner attributed 
hallux valgus in part to the in-service right great toe 
fracture, the Veteran is already evaluated at the maximum 
rating available, that is, 10 percent, under Diagnostic Code 
5280.  Even if it was argued that a separate rating was 
warranted under Diagnostic Code 5280 for hallux valgus, and 
it could be shown that a separate rating would not violate 
the rule against pyramiding, 38 C.F.R. § 4.14, the evaluation 
of the same disability or the same manifestation of a 
disability, under different diagnostic codes is to be 
avoided; see also Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994) (holding that the critical element in the assignment 
of separate ratings under diagnostic codes is that none of 
the symptomatology is duplicative or overlapping)), the 
medical evidence does not demonstrate either that the right 
great toe has undergone an operation with resection of the 
metatarsal head or that the hallux valgus is severe and 
equivalent to amputation of the toe.  In fact, the VA 
examiner in May 2005 characterized the hallux valgus 
deformity as mild with an angulation measured at 30 degrees, 
which is approximately the angulation measured at the time of 
the February 2010 VA examination.  

The assignment of a 20 percent rating under Diagnostic Code 
5284 would also not be appropriate for the reason that there 
is no objective evidence of a moderately severe foot injury.  
As shown, the hallux valgus deformity was described as mild.  
Although there were problems with prolonged standing and 
walking, the Veteran's gait was generally intact and normal, 
except for some pronation noted by the private podiatrist.  
The Veteran's shoe pattern, however, was found by the 
February 2010 examiner to be normal.  With usual daily 
walking, the pain was noted as mild, and pain medication 
delivered relief.  There was mild pain with flexion of the 
right great toe and mild pain to palpation of the medial 
aspect of the right first metatarsal phalangeal joint.  

Given the foregoing, the Board finds that the Veteran's 
service-connected right great toe disability is not 
manifested as a moderately severe foot injury for a higher 
rating under Code 5284.  



No other Diagnostic Codes are shown to be applicable based on 
the nature of the symptoms complained of by the Veteran and 
documented in the medical evidence of record.  Therefore, the 
Veteran has not met the criteria for a rating higher than 10 
percent for the right great toe for the period considered in 
this appeal.  

As noted, the Board has given consideration to the propriety 
of "staged ratings" for the right great toe disability over 
the period of time since service connection became effective.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  The Board 
concludes that the evidence does not show that the Veteran's 
right great toe disability meets the criteria for a 10 
percent rating and no higher since the effective date of 
service connection in October 2003.  

As the criteria for a compensable rating under Diagnostic 
Codes 5010 and 5280 have not been demonstrated throughout the 
period considered in this appeal, the preponderance of the 
evidence is against the claim, and the benefit-of-the-doubt 
standard of proof does not apply.  38 U.S.C.A. § 5107(b). 

Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for such a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  



If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the Veteran's disability 
picture is contemplated by the Rating Schedule, and the 
assigned schedular evaluation is, therefore, adequate, and 
referral for an extraschedular rating is not required.  Thun 
v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the rating criteria reasonably describe 
the Veteran's disability level and symptomatology, that is, 
his arthritis of the right great toe, which is contemplated 
by the Rating Schedule, under Diagnostic Codes 5010 and 5280.  
In other words, the Veteran does not experience any 
symptomatology not already contemplated by the Rating 
Schedule, and the assigned schedular rating is, therefore, 
adequate, and no referral for an extraschedular rating is 
required under 38 C.F.R. § 3.321(b)(1). 


ORDER

An initial rating higher than 10 percent for post-traumatic 
arthritis of the right great toe is denied.  


REMAND

On the claim of service connection for a low back disability, 
the Board remanded the case in March 2008, in part to verify 
the Veteran's period of active duty and any service in the 
Reserve.  As previously noted, on a May 2005 VA examination, 
it was reported that he served in the Reserves from October 
1982 to May 1986 and that he was treated for back pain.  
Service treatment records also show that the Veteran 
underwent a military physical examination in December 1983 
for the purpose of enlistment in the Army National Guard.  

It appears that the RO only requested, but did not receive, 
the Veteran's separation documents.  Under Stegall v. West, 
11 Vet. App. 268, 271 (1998), a remand is necessary to ensure 
compliance with the Board's directive.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's DD-214 or 
other verification of his period of 
active duty and verification of his 
service in the Reserve or Army National 
Guard.  Notify the Veteran of negative 
results in accordance with 38 C.F.R. § 
3.159(e).

2.  Obtain from the appropriate 
custodian the service treatment records 
for the Veteran's period of 
Reserve/National Guard service.  Notify 
the Veteran of negative results in 
accordance with 38 C.F.R. § 3.159(e). 

3.  If additional service treatment 
records are obtained showing complaint, 
diagnosis, and/or treatment for a low 
back disability, schedule the Veteran 
for a VA examination to determine 
whether his current low back disability 
is at least as likely as not related to 
the documented stiff muscles (October 
1978), low back pain (March 1979 and 
January 1981), and muscle spasm (June 
1981) during active service and to any 
reference to low back complaints, 
diagnosis, and/or treatment during 
Reserve/National Guard service. 

The examiner is asked to comment on the 
clinical significance that after 
service acute low back strain was first 
documented in December 2004, and in 
December 2007 X-rays of the lumbar 
spine revealed no abnormality.



In formulating the opinion, the 
examiner is asked to consider that the 
term "at least as likely as not" does 
not mean "within the realm of 
possibility."  Rather, it means that 
the weight of the medical evidence both 
for and against causation is so evenly 
divided that it is as medically sound 
to find in favor of causation as it is 
to find against causation.

4.  After completing the above 
development, adjudicate the claim.  If 
the benefit remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of the Veteran's appeal.  38 C.F.R. 
§ 20.1100(b) (2009).  



 Department of Veterans Affairs


